DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings are objected to because Figure 7 decision block 708 is missing “YES” and “NO” branch annotation. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 limitation (b) seems to be entirely subjective. What criteria is used to select the first set of recommended content items for the first plurality of content categories?
Claim 1 limitation (d) “a request for a requested content item” is unclear.
Claim 11 recite similar language to claim 1 thus contains similar defects.
The dependent claims do not cure the deficiencies of their parent claims.
Art rejection is applied to claims 1-20 as best understood in light of the rejection under 35 U.S.C. 112 discussed above.
Claim Objections
Claims 10, 20 are objected to because of the following informalities:  “and” is redundant at the last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Basu et al (US 20190080009).
Regarding claim 1, Basu substantially disclose teaches or suggests a method for selecting content item identifiers for display, the method comprising:
(a)    selecting, using a multi-armed bandit solution model, a first plurality of content categories based on a reward score of each content category (see at least 0068-0069);
(b)    selecting a first set of recommended content items for the first plurality of content categories (see at least 0074);
(c)    generating for display identifiers for recommended content items of the first set of recommended content items (see at least 0075) ;
(d)    receiving a request for a requested content item associated with one of the displayed identifiers (see at least 0075);
(e)    identifying all content categories of the first plurality of content categories that include the requested content item (see at least 0077);
(f)    increasing reward score of the content category of the identified content categories that has the highest reward score (see at least 0046 tuned scores);
(g)    selecting, using the multi-armed bandit solution model, a second plurality of content categories based on the reward score of each content category (see at least Figures 5-6 and related text);
(h)    selecting a second set of recommended content items for the second plurality of content categories (see at least Figure 2 and related text); and


Regarding claim 2, Basu teaches the method of claim 1, further comprising repeating the steps (d)-(i) (see at least 0077).

Regarding claim 3, Basu teaches the method of claim 2, wherein selecting, using the multi-armed bandit solution model, a second plurality of content categories based on the reward score of each content category comprises:
selecting the second plurality of content categories using a random technique during an exploration stage of the multi-armed bandit solution model (see at least 0069-0070); and
selecting the second plurality of content categories based on which content categories have the highest reward scores during an exploitation stage of the armed bandit solution model (see at least 0069-0070).

Regarding claim 4, Basu teaches the method of claim 3, further comprising switching the multi-armed bandit solution model to the exploitation stage based on the number of times steps (d)-(i) have been repeated (see at least 0085).

Regarding claim 5, Basu teaches the method of claim 3, further comprising switching the multi-armed bandit solution model to the exploitation stage based on determining that sum of reward scores of the second plurality of content categories stopped improving (see at least 0085).



Regarding claim 7, Basu teaches the method of claim 3, wherein the multi-armed bandit solution model is specific to a user group, and wherein all requests for a requested content item are received from a user of the user group (see at least 0057-0058).

Regarding claim 8, Basu teaches or suggests the method of claim 1, further comprising:
prior to step (a), assigning a reward score to all content categories based on content preference data of a plurality of users (see at least 0058).

Regarding claim 9, Basu teaches the method of claim 1, further comprising:
prior to step (a), assigning a random reward score to all content categories (see at least 0069).

Regarding claim 10, Basu teaches or suggests the method of claim 1, wherein increasing the reward score of the identified content category with the highest reward score comprises:
calculating a recall value for the requested content item, wherein the reward scores is proportional to the number of times the requested content item was requested and inversely proportional the number of times the identifier of the requested content item was generated for display; and increasing the reward score based on the recall value (see at least 0046 tuned scores), note in the process of tuning the scores, a recall value has to be calculated as claimed in order to adjust the tuning accordingly. 

Claims 11-20 essentially correspond to a system for performing the method of claims 1-10 thus are rejected for the same reasons discussed in claims 1-10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Renders (US 20170278114) teaches adaptive collaborative filtering with extended Kalman filters and multi-armed bandits.
Cornelius et al (US 9,224,105) teach automatically downloading media content in a preferred network including determining episode scores for an episode of media content for a user or a set of users.
Chen et al (US 20200226167) teach dynamic content provisioning including generating an optimized display representation of tagged user content.
Chen et al (US 20200226108) teach associating a score with each of a plurality of categories of user content by an AI model and dynamic ranking and scoring by a multi-armed bandit algorithm.
Zapella et al (US 10,242,381) teach optimized selection and delivery of content including dynamically penalizing an exploration score for content in response to receiving negative feedback for the content.
Caron et al (US 20150199715) teach recommending items in a social network including consideration of stochastic bandits with side observation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                             /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        13 February 2021